Proceeding pursuant to CPLR article 78 to review a determination of the respondent Jerome H. Blue, as Commissioner of the New York State Division of Human Rights, dated March 7, 2000, which, after a hearing, dismissed the petitioner’s complaint.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record supports the determination of the Commissioner of the New York State Division of Human Rights (hereinafter the Commissioner) that the petitioner failed to make a prima facie showing that he was terminated from his employment because of his race and/or national origin. Where, as in the *250instant proceeding, there is conflicting testimony and questions of credibility exist, the weight given to the testimony, and the choices made, are matters for the Commissioner (see, Matter of State Div. of Human Rights v County of Onondaga Sheriff's Dept., 71 NY2d 623, 630-631; Matter of Berenhaus v Ward, 70 NY2d 436, 443; Matter of CUNY-Hostos Community Coll. v State Human Rights Appeal Bd., 59 NY2d 69, 75). We find no basis to disturb the Commissioner’s determination which is supported by substantial evidence.
The petitioner’s remaining contentions are without merit. Santucci, J. P., Goldstein, McGinity and Crane, JJ., concur.